Case 1:20-cv-08377-AT Document 12 Filed 12/07/20 Pageio

  

USDC SDNY
BARNES DOCUMENT
ELECTRONICALLY FILED
TACCARINO & DOCH:
SHEPHERD LLP DATE FILED: 12/7/2020
Steven H. Kern Roy Barnes, Retired
258 Saw Mill River Road, Elmsford, NY 10523 Lauren M. Kugielska*
Tel: 914.592.1515 | Fax: 914.592.3213 Giacchino J. Russo *Also Admitted in NJ

December 7, 2020

Honorable Analisa Torres, U.S.D.J.
United States District Court, S.D.N-Y.
500 Pearl Street

New York, New York 10007

Re: Trustees of the Drywall Tapers and Pointers Local Union No. 1974 Benefit Funds
et al. v. Danmar Interiors Inc.., at al.

 

Case No.: 20-cv-08377(AT
Dear Judge Torres,

This firm represents Plaintiffs Trustees of the Drywall Tapers and Pointers Local Union
No. 1974 Benefit Funds et al. in the above referenced matter. An initial pretrial conference is
scheduled in this matter for December 8, 2020 at 10:20am. This action is based upon the Funds’
right to audit and collect delinquent benefit contributions under the Employee Retirement Income
Security Act (“ERISA”) and the parties’ collective bargaining agreement. Defendant Danmar
Interiors Inc., et al. complied with the Funds’ audit of its books and records for the period
prescribed for in the Complaint [ECF No. 1]. The Funds are currently attempting to resolve the
balance of benefit fund contributions found, pursuant to the audit, with Defendant. Should
Defendant fail to satisfy the delinquency found in accordance with the audit, Plaintiffs plan on
moving for default judgment in order to collect the stated delinquency. In light of these
circumstances, Plaintiffs respectfully request to adjourn the scheduled December 8, 2020
conference sine die.

Plaintiffs have not submitted any prior adjournment requests to the Court, nor has
Defendant entered an appearance in this action.

I appreciate your time and attention to this matter.

GRANTED in part, DENIED in part. The initial

pretrial conference scheduled for December 8, 2020, is
ADJOURNED to January 20, 2021, at 10:20 a.m. By
January 13, 2021, the parties shall file their joint letter and
proposed case management plan.

SO ORDERED. O}-

Dated: December 7, 2020 ANALISA TORRES
New York, New York United States District Judge

 
